Citation Nr: 1751308	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  14-00 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for service-connected psychophysiological gastrointestinal reaction (now characterized as psychological factors affecting gastrointestinal with generalized anxiety disorder), evaluated during the relevant time period as 30 percent disabling from September 24, 2009, to May 11, 2015, and as 50 percent disabling from that date.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 1979.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2010 rating decision in which the RO, inter alia, increased the disability rating assigned for the Veteran's psychophysiological gastrointestinal reaction from 10 to 30 percent, effective September 24, 2009.  In December 2010, the Veteran filed a notice of disagreement (NOD) wherein he disagreed with the assigned rating.  A statement of the case (SOC) was issued in November 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2014.

In May 2015, the RO increased the rating for psychophysiological gastrointestinal reaction from 30 to 50 percent, effective May 11, 2015.  As the Veteran had not been granted the maximum rating for the disability (which he is presumed to seek), a claim for a higher rating at each stage remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In June 2015, the RO issued a supplemental SOC (SSOC) addressing evaluation of the Veteran's psychophysiological gastrointestinal reaction.

In November 2016, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge, sitting at the RO.  A hearing transcript is of record.

While the Veteran previously had a paper claims file, this appeal is now being processed primarily utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  There are additional documents stored electronically in a Virtual VA (Legacy Content Manager) file, consisting of adjudicatory decisions, notification letters, VA examination reports, and various other documents, that are either duplicative of the evidence in the Veteran's VBMS file or are irrelevant to the issues on appeal.  All such records have been reviewed.

Lastly, as for the matter of representation, the Board notes that the claims file reflects that the Veteran was previously represented by Disabled America Veterans (as reflected in a September 2009 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In May 2017, the Veteran filed a VA Form 21-22, appointing the Massachusetts Department of Veterans Services as his representative, which had the effect of revoking DAV's power of attorney.  The Board has recognized the change in representation.  Further, as the matter is being remanded, the Veteran's new representative will have an opportunity to review the matter on appeal.

For reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ). VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further action on this claim, prior to appellate consideration, is warranted.

A veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of his disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart, 21 Vet. App. at 508 (2007) (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

The evidence suggests that the Veteran's service-connected psychophysiological gastrointestinal reaction disability may have worsened since his last VA examination in May 2015.  During the November 2016 Board hearing, the Veteran reported a worsening of psychological symptoms.  He also indicated having suicidal and homicidal thoughts, which were not present at the time of the May 2015 VA examination.  Given this evidence, the Board finds that a new examination to obtain more contemporaneous audiological findings is needed to assess the severity of the service-connected psychophysiological gastrointestinal reaction.  Id.; see 38 C.F.R. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017). 

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of his claim.  See 38 C.F.R. § 3.655 (b) (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file any copy(ies) of correspondence-referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As regards VA records, the claims file includes records of the Veteran's treatment at the Boston VA Medical Center (VAMC) dated through August 21, 2013.  There may be additional VA treatment records that have not yet been obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the above-noted facility all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal (particularly as regards any private (non-VA) treatment, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103 (b) (West 2014).  But see 38 U.S.C.A. § 5103 (b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the matter on appeal.  In adjudicating the claim, the AOJ should consider all evidence added to the claims file since the last adjudication.  Adjudication of the claim should also include consideration of whether any, or further, staged rating of the disability is appropriate.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Boston VAMC (and any associated facility(ies)) all outstanding, pertinent records of cervical spine evaluation and/or treatment of the Veteran since August 21, 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent the claim on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination by an appropriate medical professional.

The contents of the entire claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated examiner, and the examination report should reflect full consideration of the Veteran's documented medical history and assertions.

All indicated tests and studies (to include psychological testing, if deemed warranted) should be accomplished (with all results made available to the examiner prior to the completion of his or her report) and all clinical findings should be set forth, in detail.

The examiner should identify, and comment on the nature, frequency and/or severity (as appropriate), of all psychophysiological symptoms attributable to the Veteran's service-connected disability, to include the impact of such on the Veteran's occupational and social functioning.  He or she should discuss those findings in relation to the pertinent evidence of record, particularly the Veteran's previous VA examination conducted in May 2015, and any lay and clinical evidence suggesting that his overall symptoms have subsequently worsened, resulting in more severe occupational and social impairment. 

Additionally, based on the examination findings/testing results, and review of the Veteran's documented medical history and assertions, the examiner should indicate whether, at any time pertinent to the September 2009 claim for increase, the Veteran's disability has changed in severity; and if so, the approximate date(s) of any such change(s), and the extent of severity of the disability at each stage. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim for increased ratings for the Veteran's service-connected psychophysiological gastrointestinal reaction .

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claim for increased ratings, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate the claim in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication of the claim) and all legal authority (to include consideration of whether any, or any further, staged rating of the disability is appropriate). 

8.  If the full benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.  

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

